Case: 11-14963   Date Filed: 02/06/2013   Page: 1 of 2

                                                        [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                       ____________________________

                               No. 11-14963
                           Non-Argument Calendar
                       ____________________________

                  D. C. Docket No. 2:11-cr-00116-VEH-JEO-1




UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

     versus

JAMES FRANKLIN LINER,
a.k.a. Jim,

                                                            Defendant-Appellant.

                       ____________________________

                  Appeal from the United States District Court
                     For the Northern District of Alabama
                      ____________________________

                               (February 6, 2013)


Before MARCUS, EDMONDSON, and BLACK, Circuit Judges.
               Case: 11-14963     Date Filed: 02/06/2013    Page: 2 of 2



PER CURIAM:



      James Liner appeals his conviction and sentence for attempting to induce an

individual who had not obtained the age of 18 years to engage in unlawful sexual

activity. Briefly stated, Liner argues that (1) the evidence was insufficient to

support his conviction, (2) the district court erred in failing to impose a sanction for

an alleged discovery violation by the government, and (3) the imposition of a ten-

year mandatory minimum sentence of imprisonment violates the Eighth

Amendment.

      Sufficient evidence allowed the jury reasonably to infer that Liner used a

facility -- phone and internet -- of interstate commerce and took a substantial step

(including meeting with an intermediary and paying $100) toward the commission

of the offense: no sex act was required. There was no discovery violation by the

government: the pertinent information was not a criminal record and was not

intended to be used by the government at trial; the district court did not abuse its

discretion on sanctions. The ten-year mandatory minimum sentence did not violate

the Eighth Amendment: sexual abuse of children is a serious societal problem. For

background, see United States v. Farley, 607 F.3d 1294, 1343-45 (11th Cir. 2010).

      AFFIRMED.



                                           2